995 F.2d 1065
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Leon WHITE, Plaintiff-Appellant,v.Donald J. GEE;  John L. Fitzgerald, Defendants-Appellees.
No. 93-6128.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  June 7, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-92-1400)
Robert Leon White, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Robert Leon White appeals from the district court's order dismissing without prejudice this action filed pursuant to 42 U.S.C. 1983 (1988).*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  White v. Gee, No. CA-92-1400 (E.D. Va.  Dec. 17, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The notice of appeal was timely filed under  Houston v. Lack, 487 U.S. 266 (1988)